Citation Nr: 1016203	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What initial rating is warranted for post operative 
residuals of a partial tear of the left medial meniscus?

2.  Entitlement to an increased rating for post-operative 
residuals of a right knee anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a  low back 
disorder secondary to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas, which-in pertinent part, allowed service connection 
for post operative residuals of a partial tear of the left 
medial meniscus and assigned an initial noncompensable 
evaluation, effective August 2006.  The Veteran appealed the 
initial evaluation.  An October 2008 rating decision granted 
a 10 percent rating, effective September 2008, and the 
Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The Veteran submitted additional evidence for which he waived 
initial RO review and consideration.  In light of the waiver, 
the Board may properly consider the evidence in this decision 
without the necessity for a remand.  See 38 C.F.R. § 20.1304 
(2009).

For the reason discussed in the REMAND portion of the 
document below, the issues of entitlement to an increased 
rating for post-operative residuals of a right knee anterior 
cruciate ligament reconstruction, and entitlement to service 
connection for low back disorder as secondary to bilateral 
knee disorders are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to September 30, 2008, the Veteran's 
post operative residuals of a partial tear of the left medial 
meniscus were not manifested by active symptomatology.

2.  Since September 30, 2008, the Veteran's post operative 
residuals of a partial tear of the left medial meniscus have 
not been manifested by range of motion on flexion limited to 
30 degrees or less, on extension to 15 degrees or more, 
cartilage symptomatology, or recurrent subluxation of 
instability.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation 
for post operative residuals of a partial tear of the left 
medial meniscus are not met for the period prior to September 
30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 
5261 (2009).

2.  The requirements for an initial evaluation higher than 10 
percent for post operative residuals of a partial tear of the 
left medial meniscus are not met for the period since 
September 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5258, 5259, 5260, 5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss whether VA met the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  At the hearing the Veteran broadly 
noted that his knee symptomatology had worsened since the 
2008 examination.  As noted by the representative at the 
hearing, however, it was difficult to clarify the Veteran's 
testimony as concerned each knee.  When the undersigned asked 
the Veteran if his symptoms had increased in severity, the 
Veteran plainly referred to his right knee, rather than both.  
Further, treatment records from the Veteran's private 
physician note complaints of chronic pain that were confined 
to the right knee, and the appellant denied involvement of 
the left knee.  In light of these factors, the Board finds 
the evidence does not indicate the necessity for a remand for 
another examination.  See id.  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's post operative residuals of a partial 
tear of the left medial meniscus.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The procedural history of  the Veteran's left knee is set 
forth in the Introduction.  VA x-rays from September 2008 
were interpreted as showing minimal degenerative changes of 
the left knee.

Degenerative arthritis is rated as under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The December 2006 VA examination report notes the Veteran 
reported swelling in both knees.  He denied use of any 
assistive device or having missed any days from work.  
Physical examination of the left knee revealed full pain-free 
range of motion of 0 to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  There was no knee tenderness, effusion, or 
instability.  Lachman's sign was negative.  The examiner did 
not diagnose a specific left knee disorder, but did opine 
that a 2003 left knee injury sustained by the Veteran was 
possibly secondary to the right knee disability.

In light of the findings at the December 2006 examination, 
the February 2007 rating decision notes the RO granted 
secondary service connection and assigned Diagnostic Code 
5257 for post-partial tear of the medial meniscus.  The Board 
further notes, however, that Diagnostic Code 5257 addresses 
lateral ligament pathology rather then cartilage or meniscus 
pathology.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Still, as noted in the examination report objective clinical 
examination revealed no positive findings.  While the Board 
notes the absence of any x-rays associated with the December 
2006 examination, the absence of any positive findings for 
symptoms such as swelling or painful motion negate the 
prospect that a left knee x-ray in 2006 would have revealed 
positive findings.  The Board notes the September 2008 
examination report notes a 2003 diagnosis of tricompartmental 
arthritis.  Even if so, however, the objective evidence does 
not show a compensable evaluation would have been 
approximated based on the range of motion shown.  See 
38 C.F.R. § 4.59.  

As clarified in the Lichtenfels rule noted earlier, even with 
arthritis established by x-ray, there must be evidence of 
painful motion, etc.  See 38 C.F.R. § 4.59; VAOPGCPREC No.  
9-98 (September 8, 1998), cited at 63 Fed. Reg. 56,704 
(1998).  In an addendum, the examiner noted there would be no 
loss of range of motion due to pain, weakness, or fatigue, 
etc.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, in the absence of 
positive findings of painful motion at the 2006 examination, 
the Board finds the Veteran's left knee more nearly 
approximated a noncompensable evaluation at that time.  
38 C.F.R. § 4.7.

VA outpatient records do not note any positive findings as 
concerns the left knee for the interim between the 2006 and 
2008 examinations.  The Veteran's complaints of bilateral 
knee pain are noted generally.

The September 2008 VA examination report notes the Veteran 
reported left knee pain that came and went.  He denied any 
episodes of left knee locking.  He described his left knee 
pain as sharp and, on a scale of 1 to 10, he assessed his 
left knee pain on average as 5/10, but sometimes it reached 
10/10.  Prolonged standing or walking for 10 minutes or 
longer, and stairs, aggravated the pain.  He also endorsed 
left knee swelling, but reported that taking Celebrex had 
provided some symptom relief.  He used no brace or assistive 
device for the left knee, and he denied flare-ups.  Physical 
examination revealed no deformity, swelling, or palpable 
tenderness.  Range of motion was 0 to 115 degrees without 
pain.  There was no laxity or instability, and his gait was 
normal.  The diagnosis was mild degenerative changes with 
knee pain.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Upon receipt of the examination report, the RO granted a 
compensable rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  This change in diagnostic code is 
fully supported by the facts of record.  Further, 10 percent 
is the maximum allowable rating under Diagnostic Code 5259.  
See 38 C.F.R. § 4.71a.  Although the Veteran's range of left 
knee flexion was less than full, it was not limited to 30 
degrees, and extension was full.  Thus, there is no basis for 
a higher rating under either Diagnostic Code 5260 or 5261 in 
lieu of Diagnostic Code 5259.  The rating is fully in accord 
with Diagnostic Code 5003, as the evidence indicates the 
Veteran's meniscus symptoms are the underlying cause for the 
limitation of left knee motion, which means the rating is in 
fact based on limitation of motion.  As a result, 38 C.F.R. 
§§ 4.40 and 4.45 are for application.  See VAOPGCPREC No. 9-
98.  The September 2008 examination report, however, notes 
the examiner specifically noted the absence of any additional 
loss of range of motion due to pain, weakness, or fatigue.

The Board notes the lay statements of the Veteran's wife, 
supervisor, and a co-worker which describe the knee symptoms 
they observed.  As was the case with the hearing testimony 
discussed earlier, however, the Board finds those statements 
in actuality describe the Veteran's right knee.  Further, the 
examination findings did not include evidence of left knee 
swelling or effusion, and the Veteran specifically denied 
episodes of left knee locking.  Thus, the Board finds no 
factual basis for a higher rating for cartilage 
symptomatology under Diagnostic Code 5258.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim for a 
compensable rating for a left knee disorder for the period 
prior to September 30, 2008, and against a rating higher than 
10 percent for the period beginning on September 30, 2008.  
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5259.  The benefit sought on appeal is 
denied.

Extraschedular

The Board notes the Veteran's and other lay statements that 
refer to the his symptoms while at work.  This evidence 
raises the issue of whether referral for extraschedular 
consideration is in order.  See Barringer v. Peake, 22 Vet. 
App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of entitlement to an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this 
case reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by his post operative residuals of a partial tear 
of the left medial meniscus and discussed above are included 
in the schedular rating criteria.  There is nothing in the 
record to distinguish this case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, the currently 
assigned 10 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the Veteran's 
service-connected post operative residuals of a partial tear 
of the left medial meniscus.  See 38 C.F.R. § 4.1.  As a 
result, in the absence of such factors, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable rating for the period 
prior to September 30, 2008, and a rating higher than 10 
percent for the period beginning on September 30, 2008, for 
post operative residuals of a partial tear of the left medial 
meniscus, is denied.


REMAND

The Veteran noted in his written submissions and at the 
hearing that he underwent another arthroscopic procedure on 
the right knee in August 2006, and that he has been told he 
will require a total knee replacement.  The operation report 
of that arthroscopic procedure is not among the VA records in 
the claims file.  His private treatment records do note that 
he has received steroid injections for relief of his chronic 
pain.  The Veteran also notes he has arthritis in his right 
knee, which is confirmed by his private treatment records.

The Board notes the Veteran is not service connected for 
right knee arthritic symptoms.  He is service connected for 
ligament pathology under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  If service connection for arthritis, or other 
disability rated on the basis of limitation of motion were 
established, he would be entitled to a separate rating-if 
indicated by the medical evidence.  The Board also notes that 
the August 2006 arthroscopic procedure was for repair of 
right knee internal derangement-meniscus symptomatology, for 
which he is not service connected.  Unfortunately, neither 
the December 2006 nor September 2008 examination addressed 
those issues.

The December 2006 spine examination report notes the examiner 
opined it was unlikely the Veteran's low back symptoms were 
secondary to his post operative residuals of a right knee 
anterior cruciate ligament reconstruction  but, instead, were 
secondary to heavy lifting the Veteran performed in his 
employment.  At the hearing the Veteran disputed that 
conclusion noting his job did not in fact entail heavy 
lifting, and that his back problems are caused by the need to 
compensate for his knees.  This will require further 
assessment by an appropriate examiner.  The Board also notes 
that the examiner did not in fact diagnose a low back 
disorder or opine whether the Veteran's service-connected 
knee disorders aggravated any diagnosed low back disorder.  
All of these matters must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for a low back and 
right knee disorder since 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

The AMC/RO will obtain the August 2006 
right knee arthroscopic report.  Only the 
anesthesia and post-operative records are 
in the claims file.

2.  The RO should contact the Veteran and 
request that he provide the name and 
address of each of his employers since 
2006.  After receipt of the appellant's 
response the RO should contact each 
employer, and request that they provide a 
statement detailing the appellant's 
occupational duties, to include any duties 
involving any lifting. 

3.  After the above is complete, the AMC/RO 
shall arrange an orthopedic examination of 
Veteran by an orthopedist to determine the 
current severity of the right knee.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review as part of the examination.  
Request the examiner to determine if there 
is arthritis in the right knee.  If so, is 
it secondary to post-operative residuals of 
a right knee anterior cruciate ligament 
reconstruction?

Request the examiner to also review the 
records related to the Veteran's August 
2006 right knee internal derangement 
repair.  Request the examiner to opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed meniscal symptomatology is 
related to the residuals of the Veteran's 
right ligament reconstruction in active 
service or to some other event.

Should the examiner opine the right knee 
arthritis is not related to the residuals 
of the ligament repair, but find right knee 
meniscus symptomatology to be medically 
related, the examiner must then opine 
whether right knee arthritis medically 
linked to the meniscus symptomatology.

The AMC/RO shall also arrange for an 
examination of the Veteran's back by an 
orthopedist.  As concerns the Veteran's low 
back complaints, is there a current low 
back disorder?  If so, please state it.  Is 
it at least as likely as not, i.e., is 
there a 50/50 chance that the service-
connected bilateral knee disorders are the 
cause for any diagnosed low back disorder?  
If not, is it as likely as not that the 
service-connected bilateral knee disorders 
aggravate any currently diagnosed low back 
disorder, that is, chronically worsens it?  
Any opinion must be fully explained and the 
rationale provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What initial rating is warranted for post operative 
residuals of a partial tear of the left medial meniscus?

2.  Entitlement to an increased rating for post-operative 
residuals of a right knee anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a  low back 
disorder secondary to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas, which-in pertinent part, allowed service connection 
for post operative residuals of a partial tear of the left 
medial meniscus and assigned an initial noncompensable 
evaluation, effective August 2006.  The Veteran appealed the 
initial evaluation.  An October 2008 rating decision granted 
a 10 percent rating, effective September 2008, and the 
Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The Veteran submitted additional evidence for which he waived 
initial RO review and consideration.  In light of the waiver, 
the Board may properly consider the evidence in this decision 
without the necessity for a remand.  See 38 C.F.R. § 20.1304 
(2009).

For the reason discussed in the REMAND portion of the 
document below, the issues of entitlement to an increased 
rating for post-operative residuals of a right knee anterior 
cruciate ligament reconstruction, and entitlement to service 
connection for low back disorder as secondary to bilateral 
knee disorders are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to September 30, 2008, the Veteran's 
post operative residuals of a partial tear of the left medial 
meniscus were not manifested by active symptomatology.

2.  Since September 30, 2008, the Veteran's post operative 
residuals of a partial tear of the left medial meniscus have 
not been manifested by range of motion on flexion limited to 
30 degrees or less, on extension to 15 degrees or more, 
cartilage symptomatology, or recurrent subluxation of 
instability.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation 
for post operative residuals of a partial tear of the left 
medial meniscus are not met for the period prior to September 
30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 
5261 (2009).

2.  The requirements for an initial evaluation higher than 10 
percent for post operative residuals of a partial tear of the 
left medial meniscus are not met for the period since 
September 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5258, 5259, 5260, 5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss whether VA met the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  At the hearing the Veteran broadly 
noted that his knee symptomatology had worsened since the 
2008 examination.  As noted by the representative at the 
hearing, however, it was difficult to clarify the Veteran's 
testimony as concerned each knee.  When the undersigned asked 
the Veteran if his symptoms had increased in severity, the 
Veteran plainly referred to his right knee, rather than both.  
Further, treatment records from the Veteran's private 
physician note complaints of chronic pain that were confined 
to the right knee, and the appellant denied involvement of 
the left knee.  In light of these factors, the Board finds 
the evidence does not indicate the necessity for a remand for 
another examination.  See id.  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's post operative residuals of a partial 
tear of the left medial meniscus.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The procedural history of  the Veteran's left knee is set 
forth in the Introduction.  VA x-rays from September 2008 
were interpreted as showing minimal degenerative changes of 
the left knee.

Degenerative arthritis is rated as under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The December 2006 VA examination report notes the Veteran 
reported swelling in both knees.  He denied use of any 
assistive device or having missed any days from work.  
Physical examination of the left knee revealed full pain-free 
range of motion of 0 to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  There was no knee tenderness, effusion, or 
instability.  Lachman's sign was negative.  The examiner did 
not diagnose a specific left knee disorder, but did opine 
that a 2003 left knee injury sustained by the Veteran was 
possibly secondary to the right knee disability.

In light of the findings at the December 2006 examination, 
the February 2007 rating decision notes the RO granted 
secondary service connection and assigned Diagnostic Code 
5257 for post-partial tear of the medial meniscus.  The Board 
further notes, however, that Diagnostic Code 5257 addresses 
lateral ligament pathology rather then cartilage or meniscus 
pathology.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Still, as noted in the examination report objective clinical 
examination revealed no positive findings.  While the Board 
notes the absence of any x-rays associated with the December 
2006 examination, the absence of any positive findings for 
symptoms such as swelling or painful motion negate the 
prospect that a left knee x-ray in 2006 would have revealed 
positive findings.  The Board notes the September 2008 
examination report notes a 2003 diagnosis of tricompartmental 
arthritis.  Even if so, however, the objective evidence does 
not show a compensable evaluation would have been 
approximated based on the range of motion shown.  See 
38 C.F.R. § 4.59.  

As clarified in the Lichtenfels rule noted earlier, even with 
arthritis established by x-ray, there must be evidence of 
painful motion, etc.  See 38 C.F.R. § 4.59; VAOPGCPREC No.  
9-98 (September 8, 1998), cited at 63 Fed. Reg. 56,704 
(1998).  In an addendum, the examiner noted there would be no 
loss of range of motion due to pain, weakness, or fatigue, 
etc.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, in the absence of 
positive findings of painful motion at the 2006 examination, 
the Board finds the Veteran's left knee more nearly 
approximated a noncompensable evaluation at that time.  
38 C.F.R. § 4.7.

VA outpatient records do not note any positive findings as 
concerns the left knee for the interim between the 2006 and 
2008 examinations.  The Veteran's complaints of bilateral 
knee pain are noted generally.

The September 2008 VA examination report notes the Veteran 
reported left knee pain that came and went.  He denied any 
episodes of left knee locking.  He described his left knee 
pain as sharp and, on a scale of 1 to 10, he assessed his 
left knee pain on average as 5/10, but sometimes it reached 
10/10.  Prolonged standing or walking for 10 minutes or 
longer, and stairs, aggravated the pain.  He also endorsed 
left knee swelling, but reported that taking Celebrex had 
provided some symptom relief.  He used no brace or assistive 
device for the left knee, and he denied flare-ups.  Physical 
examination revealed no deformity, swelling, or palpable 
tenderness.  Range of motion was 0 to 115 degrees without 
pain.  There was no laxity or instability, and his gait was 
normal.  The diagnosis was mild degenerative changes with 
knee pain.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Upon receipt of the examination report, the RO granted a 
compensable rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  This change in diagnostic code is 
fully supported by the facts of record.  Further, 10 percent 
is the maximum allowable rating under Diagnostic Code 5259.  
See 38 C.F.R. § 4.71a.  Although the Veteran's range of left 
knee flexion was less than full, it was not limited to 30 
degrees, and extension was full.  Thus, there is no basis for 
a higher rating under either Diagnostic Code 5260 or 5261 in 
lieu of Diagnostic Code 5259.  The rating is fully in accord 
with Diagnostic Code 5003, as the evidence indicates the 
Veteran's meniscus symptoms are the underlying cause for the 
limitation of left knee motion, which means the rating is in 
fact based on limitation of motion.  As a result, 38 C.F.R. 
§§ 4.40 and 4.45 are for application.  See VAOPGCPREC No. 9-
98.  The September 2008 examination report, however, notes 
the examiner specifically noted the absence of any additional 
loss of range of motion due to pain, weakness, or fatigue.

The Board notes the lay statements of the Veteran's wife, 
supervisor, and a co-worker which describe the knee symptoms 
they observed.  As was the case with the hearing testimony 
discussed earlier, however, the Board finds those statements 
in actuality describe the Veteran's right knee.  Further, the 
examination findings did not include evidence of left knee 
swelling or effusion, and the Veteran specifically denied 
episodes of left knee locking.  Thus, the Board finds no 
factual basis for a higher rating for cartilage 
symptomatology under Diagnostic Code 5258.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim for a 
compensable rating for a left knee disorder for the period 
prior to September 30, 2008, and against a rating higher than 
10 percent for the period beginning on September 30, 2008.  
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5259.  The benefit sought on appeal is 
denied.

Extraschedular

The Board notes the Veteran's and other lay statements that 
refer to the his symptoms while at work.  This evidence 
raises the issue of whether referral for extraschedular 
consideration is in order.  See Barringer v. Peake, 22 Vet. 
App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of entitlement to an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this 
case reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by his post operative residuals of a partial tear 
of the left medial meniscus and discussed above are included 
in the schedular rating criteria.  There is nothing in the 
record to distinguish this case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, the currently 
assigned 10 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the Veteran's 
service-connected post operative residuals of a partial tear 
of the left medial meniscus.  See 38 C.F.R. § 4.1.  As a 
result, in the absence of such factors, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable rating for the period 
prior to September 30, 2008, and a rating higher than 10 
percent for the period beginning on September 30, 2008, for 
post operative residuals of a partial tear of the left medial 
meniscus, is denied.


REMAND

The Veteran noted in his written submissions and at the 
hearing that he underwent another arthroscopic procedure on 
the right knee in August 2006, and that he has been told he 
will require a total knee replacement.  The operation report 
of that arthroscopic procedure is not among the VA records in 
the claims file.  His private treatment records do note that 
he has received steroid injections for relief of his chronic 
pain.  The Veteran also notes he has arthritis in his right 
knee, which is confirmed by his private treatment records.

The Board notes the Veteran is not service connected for 
right knee arthritic symptoms.  He is service connected for 
ligament pathology under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  If service connection for arthritis, or other 
disability rated on the basis of limitation of motion were 
established, he would be entitled to a separate rating-if 
indicated by the medical evidence.  The Board also notes that 
the August 2006 arthroscopic procedure was for repair of 
right knee internal derangement-meniscus symptomatology, for 
which he is not service connected.  Unfortunately, neither 
the December 2006 nor September 2008 examination addressed 
those issues.

The December 2006 spine examination report notes the examiner 
opined it was unlikely the Veteran's low back symptoms were 
secondary to his post operative residuals of a right knee 
anterior cruciate ligament reconstruction  but, instead, were 
secondary to heavy lifting the Veteran performed in his 
employment.  At the hearing the Veteran disputed that 
conclusion noting his job did not in fact entail heavy 
lifting, and that his back problems are caused by the need to 
compensate for his knees.  This will require further 
assessment by an appropriate examiner.  The Board also notes 
that the examiner did not in fact diagnose a low back 
disorder or opine whether the Veteran's service-connected 
knee disorders aggravated any diagnosed low back disorder.  
All of these matters must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for a low back and 
right knee disorder since 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

The AMC/RO will obtain the August 2006 
right knee arthroscopic report.  Only the 
anesthesia and post-operative records are 
in the claims file.

2.  The RO should contact the Veteran and 
request that he provide the name and 
address of each of his employers since 
2006.  After receipt of the appellant's 
response the RO should contact each 
employer, and request that they provide a 
statement detailing the appellant's 
occupational duties, to include any duties 
involving any lifting. 

3.  After the above is complete, the AMC/RO 
shall arrange an orthopedic examination of 
Veteran by an orthopedist to determine the 
current severity of the right knee.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review as part of the examination.  
Request the examiner to determine if there 
is arthritis in the right knee.  If so, is 
it secondary to post-operative residuals of 
a right knee anterior cruciate ligament 
reconstruction?

Request the examiner to also review the 
records related to the Veteran's August 
2006 right knee internal derangement 
repair.  Request the examiner to opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed meniscal symptomatology is 
related to the residuals of the Veteran's 
right ligament reconstruction in active 
service or to some other event.

Should the examiner opine the right knee 
arthritis is not related to the residuals 
of the ligament repair, but find right knee 
meniscus symptomatology to be medically 
related, the examiner must then opine 
whether right knee arthritis medically 
linked to the meniscus symptomatology.

The AMC/RO shall also arrange for an 
examination of the Veteran's back by an 
orthopedist.  As concerns the Veteran's low 
back complaints, is there a current low 
back disorder?  If so, please state it.  Is 
it at least as likely as not, i.e., is 
there a 50/50 chance that the service-
connected bilateral knee disorders are the 
cause for any diagnosed low back disorder?  
If not, is it as likely as not that the 
service-connected bilateral knee disorders 
aggravate any currently diagnosed low back 
disorder, that is, chronically worsens it?  
Any opinion must be fully explained and the 
rationale provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is advised that the term "at 
least as likely as not" or a "50/50 
chance" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed low back disorder is 
unknowable.  Each examiner is to attach a 
copy of his/her curriculum vitae.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  After the 
development requested has been completed, 
the AMC/RO should review the examination 
report(s) to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement corrective 
procedures at once.

6.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


